DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187) in view of Wang (CN201340879)(provided in .
Regarding Claim 1, Liu discloses a power battery ([lithium ion secondary battery – [004]), which comprising two openings opposite to each other (Fig. 1, first opening 102 which leads to 301, opposite opening is mirror of these points in Fig. 1, see annotated Fig. 1, 301’ and 102’ represent opposite openings, [0050-0051]).
Liu further discloses an electrode assembly which is formed by winding a positive electrode sheet and the negative electrode sheet around a winding axis (winding core with +/- electrode tabs - [009], cylindrical winding electrode core – [0049]). Liu discloses a first cap assembly covering one of the two openings (see annotated Fig. 1) wherein the first cap assembly comprises a liquid injection hole communicating with an interior of the case (Fig. 1, 102- liquid injection hole, [0050]). Liu further discloses a second cap assembly covering one of the two openings, wherein the first cap assembly comprises a liquid injection hole communicating with the interior of the case (see annotated Fig. 1, Fig. 1 shows a reflected cap assembly through hole would be mirror of reference point 102 on first cap assembly, labelled 102’). Liu further discloses a liquid injection hole and through hole located on the same side of a central axis of the case in the (X) length direction (Fig. 1- 102 liquid injection hole, see annotated Fig. 1 to see reflected holes on mirror side of first cap assembly, 102’- is opposite through hole).

    PNG
    media_image1.png
    1014
    1165
    media_image1.png
    Greyscale

Annotated Liu-Fig. 1 with Claim 1 limitation annotations
Liu discloses that the electrode assembly is disposed in the case (Fig. 1- 7 winding core, [0049]). Liu also discloses that the electrodes in the form of positive and negative tabs ([009]). The structure that the winding core is surrounded by the two cap assemblies with the two openings, (Fig. 1, first opening 101, second opening opposite side of Fig. 1).
Liu further discloses the liquid injection hole that comprises a first inlet and first outlet (Fig. 1, 102- liquid injection hole, see annotated Fig. 1 below, first inlet is the entrance of liquid injection hole and first outlet is the exit of liquid injection hole, both of the inlet and outlet are represented by 102), 
Liu does disclose that in another embodiment, multiple positive lugs are located at one end of the winding core, and multiple negative lugs are located at the other end of the winding core ([0029]). Liu discloses that there are a plurality of the positive electrode ears and the negative electrode ears ([0028]). 
Liu does not directly disclose that the two opposite ends of the electrode assembly along the winding axis are respectively disposed corresponding to the two cap openings.
Wang discloses an upper battery cover, and lower battery cover on opposite sides of a lithium ion battery (Fig. 1, upper cover-4, lower cover-5 [002], [007]). Wang further discloses that the battery structure has a positive pole and a negative pole to be arranged at the upper and lower cover respectively ([0021]). Wang teaches that this structure helps to prevent short circuits and improve the safety of the battery.
Therefore it would be obvious for one of ordinary skill in the art to modify the battery structure of Liu with the teachings of Wang to have an electrode assembly disposed in the case where the two opposite ends of the electrode assembly along the winding axis are respectively disposed corresponding to the two case openings, one being the upper cover or first cap assembly, and the other being the lower cover or second cap assembly. This structure would lead to the expected result of a lower chance of short-circuits and in turn a battery with improved safety ([0021]). This structure also would have two cap assemblies that enclose a winding core structure, which further meet the limitation of a first cap and second cap assembly disposed on opposite sides of the battery.

Liu is silent to the use of a guide channel formed between the cap plate and a blocking member where the guide channel communicated with the first outlet and the outlet of the guide channel is oriented towards the central axis of the case.
Kawasaki discloses a plate cover (Fig. 1, cell lid -3, functions as plate cover) that has an integrated liquid injection hole (Fig. 1, liquid injection hole-7) for use in a lithium secondary cell ([0022]) with winding electrode ([0029]). Kawasaki teaches the integrated cell lid structure allows for easier injection of electrolyte solution and easier sealing ([007]). Kajimura discloses battery with a winding electrode ([0069]) that includes a guide channel that is formed at an outlet of a liquid injection hole positioned between a blocking member (insulating gasket-12a, insulating gasket acts as blocking member) and liquid injection guide channel outlet that is orientated towards the central axis of the battery case (Fig. 4, liquid injection hole -10 to 11, see annotated Fig. 1 & 4 below). Kajimura teaches that guide channel structure allows for the prevention of liquid electrolyte when a shock acts on the battery improving mechanical resistance of the battery ([0082]).
Regarding Claim 2, Liu discloses the limitations as set forth above in claim 1. Liu further discloses the liquid injection hole whose projection in the height direction as least partially overlaps with a projection of the through hole in the height direction (Fig. 1, 102- liquid injection hole, [0050], see annotated Fig. 1 for through hole projection below).
Regarding Claim 3, Liu discloses the limitations as set forth above in claim 1, and further discloses the limitations as set forth above in claim 2. Liu further discloses the liquid injection hole which has an axis that coincides with an axis of the through hole (see annotated Fig. 1 for axis through liquid injection hole below).


    PNG
    media_image2.png
    1031
    924
    media_image2.png
    Greyscale

Annotated Liu-Fig. 1 for Claims 2-4 limitations annotations
Regarding Claim 7, Liu discloses the limitations as set forth above in claim, and further discloses the limitations as set forth above in claim 5. Liu further discloses the through hole which comprises a second inlet and second outlet, where the second cap assembly comprises a second blocking member 

    PNG
    media_image3.png
    1027
    921
    media_image3.png
    Greyscale

Annotated Liu-Fig. 1 for Claim 5 & 7 limitations annotations
	Regarding Claim 14, Liu discloses the limitations as set forth in claim 1 and Liu further discloses the limitations as set forth in claim 5. Liu further discloses a first blocking member in the height direction that completely blocks the first outlet of the liquid injection hole (Fig. 1, 102-liquid injection hole, 3- blocking member, see annotated Fig. 1 below).

    PNG
    media_image4.png
    913
    803
    media_image4.png
    Greyscale

 Annotated Liu-Fig. 1 with Claim 14 limitation annotations
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with .
Regarding Claim 10, Liu discloses a power battery ([lithium ion secondary battery – [004]), which comprises a case (Fig. 1 – discloses an incased battery and its components) comprising two openings opposite to each other (Fig. 1, first opening 101, 102 which leads to 301, opposite opening is mirror of these points in Fig. 1, see annotated Fig. 1, [0050-0051]) .
Liu further discloses an electrode assembly which is formed by winding a positive electrode sheet and the negative electrode sheet around a winding axis (winding core with +/- electrode tabs - [009], cylindrical winding electrode core – [0049]). Liu discloses a first cap assembly covering one of the two openings (see annotated Fig. 1) wherein the first cap assembly comprises a liquid injection hole communicating with an interior of the case (Fig. 1, 102- liquid injection hole, [0050]). Liu further discloses a second cap assembly covering one of the two openings, wherein the first cap assembly comprises a liquid injection hole communicating with the interior of the case (see annotated Fig. 1, Fig. 1 shows a reflected cap assembly through hole would be mirror of reference point 601 on first cap assembly). Liu further discloses a liquid injection hole and through hole located on the same side of a central axis of the case in the (X) length direction (Fig. 1- 102 liquid injection hole, see annotated Fig. 1 to see reflected holes on mirror side of first cap assembly).

    PNG
    media_image1.png
    1014
    1165
    media_image1.png
    Greyscale

Annotated Liu-Fig. 1 with Claim 10 limitation annotations
Liu discloses that the electrode assembly is disposed in the case (Fig. 1- 7 winding core, [0049]). Liu also discloses that the electrodes in the form of positive and negative tabs ([009]). The structure that the winding core is surrounded by the two cap assemblies with the two openings, (Fig. 1, first opening 101, second opening opposite side of Fig. 1).
Liu further discloses the liquid injection hole that comprises a first inlet and first outlet (Fig. 1, 102- liquid injection hole, see annotated Fig. 1 below, first inlet is the entrance of liquid injection hole and first outlet is the exit of liquid injection hole, both of the inlet and outlet are represented by 102), where the first cap assembly comprises a first blocking member that is disposed between the first outlet 
Liu does disclose that in another embodiment, multiple positive lugs are located at one end of the winding core, and multiple negative lugs are located at the other end of the winding core ([0029]). Liu discloses that there are a plurality of the positive electrode ears and the negative electrode ears ([0028]). 
Liu does not directly disclose that the two opposite ends of the electrode assembly along the winding axis are respectively disposed corresponding to the two cap openings.
Wang discloses an upper battery cover, and lower battery cover on opposite sides of a lithium ion battery (Fig. 1, upper cover-4, lower cover-5 [002], [007]). Wang further discloses that the battery structure has a positive pole and a negative pole to be arranged at the upper and lower cover respectively ([0021]). Wang teaches that this structure helps to prevent short circuits and improve the safety of the battery.
Therefore it would be obvious for one of ordinary skill in the art to modify the battery structure of Liu with the teachings of Wang to have an electrode assembly disposed in the case where the two opposite ends of the electrode assembly along the winding axis are respectively disposed corresponding to the two case openings, one being the upper cover or first cap assembly, and the other being the lower cover or second cap assembly. This structure would lead to the expected result of a lower chance of short-circuits and in turn a battery with improved safety ([0021]). This structure also would have two cap assemblies that enclose a winding core structure, which further meet the limitation of a first cap and second cap assembly disposed on opposite sides of the battery.

Liu is silent to the use of a guide channel formed between the cap plate and a blocking member where the guide channel communicated with the first outlet and the outlet of the guide channel is oriented towards the central axis of the case.
Kawasaki discloses a plate cover (Fig. 1, cell lid -3, functions as plate cover) that has an integrated liquid injection hole (Fig. 1, liquid injection hole-7) for use in a lithium secondary cell ([0022]) with winding electrode ([0029]). Kawasaki teaches the integrated cell lid structure allows for easier injection of electrolyte solution and easier sealing ([007]). Kajimura discloses battery with a winding electrode ([0069]) that includes a guide channel that is formed at an outlet of a liquid injection hole positioned between a blocking member (insulating gasket-12a, insulating gasket acts as blocking member) and liquid injection guide channel outlet that is orientated towards the central axis of the battery case (Fig. 4, liquid injection hole -10 to 11, see annotated Fig. 1 & 4 below). Kajimura teaches that guide channel structure allows for the prevention of liquid electrolyte when a shock acts on the battery improving mechanical resistance of the battery ([0082]).
	Liu does not disclose a battery module with that comprises a plurality of power batteries.  
	Akira discloses a secondary battery cells ([001]), in a module battery of four cells or power batteries connected to each other ([0046]). 
	Therefore it would be obvious for one of ordinary skill in the art to modify the Liu’s battery structure with the teachings of Akira to have a battery module with a plurality of power batteries.
Claim 8, 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187)  in view of Wang (CN201340879)(provided in . 

    PNG
    media_image5.png
    565
    672
    media_image5.png
    Greyscale

Annotated Kajimura-Fig. 1 with Claim 8 & 18 limitation annotations

    PNG
    media_image6.png
    410
    868
    media_image6.png
    Greyscale

Annotated Kajimura-Fig. 4 with Claim 8 & 18 limitation annotations
Regarding Claim 8, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses all of the limitations as forth above in Claim 5, Liu further discloses all of the limitations as set forth above in Claim 7. 
Liu further discloses a cap assembly structure that includes a through hole and a blocking member disposed in the cap structure (Fig. 1, see annotated Fig. 1 for claim limitation 7).
Liu is silent to a cap plate that has a through hole and a second blocking member disposed on the cap plate. Liu is also silent to the use of a guide channel formed between the cap plate and a blocking member where the guide channel communicated with the second outlet and the outlet of the guide channel is oriented towards the central axis of the case.
Kawasaki discloses a plate cover (Fig. 1, cell lid -3, functions as plate cover) that has an integrated hole (Fig. 1, liquid injection hole-7, can be used as through hole when flipped for second cap structure) for use in a lithium secondary cell ([0022]) with winding electrode ([0029]). Kawasaki teaches the integrated cell lid structure for improved sealing ([007]). Kajimura discloses a battery with a winding electrode ([0069]) that includes a guide channel that is formed at an outlet of a liquid injection hole 

    PNG
    media_image5.png
    565
    672
    media_image5.png
    Greyscale

Annotated Kajimura-Fig. 1 with Claim 6, 8 & 18 limitation annotations

    PNG
    media_image6.png
    410
    868
    media_image6.png
    Greyscale

Annotated Kajimura-Fig. 4 with Claim 6, 8 & 18 limitation annotations
It is the examiner’s position that the structure meets the claimed through hole because it extends the length of the cap structure. Therefore it would have been obvious to one of ordinary skill in the art to modify the bottom cap structure of Liu with the teachings of Kawasaki to have an integrated plate with a through hole disposed on the bottom cap plate structure in order to achieve the expected result of having a structure with improved electrolyte sealing. Additionally one of ordinary skill in the art would take the modified Liu bottom cap structure and modify it with the teachings of Kajimura to incorporate guide channels in order to achieve the expected result of improving the mechanical resistance of the battery by preventing liquid electrolyte spilling when the battery experiences a shock. This fully modified Liu cap structure would meet the limitation of a second cap plate with a liquid injection hole and a second blocking member disposed on this cap plate, with a guide channel formed between a blocking member and a cap plate, where the guide channel communicates with the first outlet where the guide channel is orientated towards the central axis of the case.

Kajimura discloses a guide channel with a predetermined angle formed between the first guide channel and the liquid injection hole is 90 degrees (see annotated Fig. 1 above and 4 below)

    PNG
    media_image7.png
    410
    868
    media_image7.png
    Greyscale

Annotated Kajimura-Fig. 4 with Claim 15 limitation annotations
Therefore it would have been obvious to one of ordinary skill in the art to modify the structure of Liu’s cap structure with the teachings of Kawasaki and Kajimura to have a guide channel that forms a 90 degree angle and between the guide channel and liquid injection hole. 
Regarding Claim 16, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses all of the limitations as set forth above in Claim 5. Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 6.
Liu discloses a block member and a first cap plate with an integrated structure. (Fig. 1, blocking member- 3). 

Liu further discloses a through hole which comprises a second inlet and second outlet, where the second cap assembly comprises a second blocking member that is disposed between the second outlet and the electrode assembly where a projection of the second blocking member in the height direction at least partially blocks the second outlet (Fig. 1, 7- electrode assembly, see annotated Fig. 1 for claim 5&7 limitations).
Regarding Claim 18, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses all of the limitations as set forth above in Claim 5. Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 6 and Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 17.
Liu further discloses a cap assembly structure that includes a through hole and a blocking member disposed in the cap structure (Fig. 1, see annotated Fig. 1 for claim 5&7 limitations).
Liu is silent to the use of a guide channel formed between the cap plate and a blocking member where the guide channel communicated with the first outlet and the outlet of the guide channel is oriented towards the central axis of the case.
Kawasaki discloses a plate cover (Fig. 1, cell lid -3, functions as plate cover) that has an integrated hole (Fig. 1, liquid injection hole-7, can be used as through hole when flipped for second cap structure). Kawasaki teaches the integrated cell lid structure for improved sealing ([007]). Kajimura discloses a guide channel that is formed at an outlet of a liquid injection hole positioned between a blocking member and liquid injection outlet that is orientated towards the central axis of the battery case (Fig. 4, liquid injection hole - 10 to 11, see annotated Fig. 1 & 4 below). Kajimura teaches that guide 

    PNG
    media_image5.png
    565
    672
    media_image5.png
    Greyscale

Annotated Kajimura-Fig. 1 with Claim 6, 8 &18 limitation annotations

    PNG
    media_image6.png
    410
    868
    media_image6.png
    Greyscale

Annotated Kajimura-Fig. 4 with Claim 6, 8 & 18 limitation annotations
It is the examiner’s position that the structure meets the claimed through hole because it extends the length of the cap structure. Therefore it would have been obvious to one of ordinary skill in the art to modify the bottom cap structure of Liu with the teachings of Kawasaki to have an integrated plate with a through hole disposed on the bottom cap plate structure in order to achieve the expected result of having a structure with improved electrolyte sealing. Additionally one of ordinary skill in the art would take the modified Liu bottom cap structure and modify it with the teachings of Kajimura to incorporate guide channels in order to achieve the expected result of improving the mechanical resistance of the battery by preventing liquid electrolyte spilling when the battery experiences a shock. This fully modified Liu cap structure would meet the limitation of a second cap plate with a liquid injection hole and a second blocking member disposed on this cap plate, with a guide channel formed between a blocking member and a cap plate, where the guide channel communicates with the first outlet where the guide channel is orientated towards the central axis of the case.
Regarding Claim 19, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses all of the limitations as set forth above in Claim 5. Liu in view of Kawasaki further in view of 
Liu discloses a cap assembly structure with a liquid injection hole, but is silent to the use of a vent film that covers an inlet.
Kawasaki discloses a cap assembly that includes a liquid injection hole and a vent film that covers the inlet of a liquid injection hole (Fig. 1, liquid injection hole-7, plug section acts as vent film – 8, [0027]). The vent film is also positioned so that its axis of the vent film is closer than the axis of the first inlet to central axis of the case (see annotated Fig. 1). Kawasaki teaches plug section allows for easier sealing ([007]).

    PNG
    media_image8.png
    656
    561
    media_image8.png
    Greyscale

Annotated Kawasaki-Fig. 1 with Claim 19 limitation annotations

Therefore it would have been obvious to one of ordinary skill in the art to modify the cap structure of Liu with the teachings of Kawasaki to incorporate a cap plate structure with a plug section over the liquid injection port to achieve the expected result of an easier to seal battery structure ([007]). This modified structure would meet the limitations of a first cap assembly with a vent film that covers the first inlet and an axis of the vent film is closer than the axis of the first inlet to the central axis of the case.
Claim 9 & 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187) in view of Wang (CN201340879)(provided in Applicant’s IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN201340879) further in view of Kawasaki (US201500645500).
Regarding Claim 9, Liu discloses all of the limitations as set forth above in Claim 1, and Liu further discloses all of the limitations as set forth above in Claim 5, and Liu further discloses all of the limitations as set forth above in Claim 7. 
Liu discloses a cap assembly structure with a liquid injection hole, but is silent to the use of a vent film that covers an inlet.
Kawasaki discloses a cap assembly that includes a liquid injection hole and a vent film that covers the inlet of a liquid injection hole (Fig. 1, liquid injection hole-7, plug section acts as vent film – 8, [0027]). The vent film is also positioned so that its axis of the vent film is closer than the axis of the first inlet to central axis of the case (see annotated Fig. 1). Kawasaki teaches plug section allows for easier sealing ([007]).

    PNG
    media_image8.png
    656
    561
    media_image8.png
    Greyscale

Annotated Kawasaki-Fig. 1 with Claim 9 limitation annotations
Therefore it would have been obvious to one of ordinary skill in the art to modify the cap structure of Liu with the teachings of Kawasaki to incorporate a cap plate structure with a plug section over the liquid injection port to achieve the expected result of an easier to seal battery structure. This modified structure would meet the limitations of a first cap assembly with a vent film that covers the first inlet and an axis of the vent film is closer than the axis of the first inlet to the central axis of the case. 
Regarding Claim 13,  Liu discloses all of the limitations as set forth above in Claim 1, and Liu further discloses all of the limitations as set forth above in Claim 5, and Liu further discloses all of the limitations as set forth above in Claim 7. Liu in view of Kawasaki discloses the limitations as set forth above in Claim 9. 

Kawasaki discloses a cap plate structure with a concave portion that includes a liquid injection hole with a vent film integrated in the concave recess (Fig. 1, injection hole-7 in a recess, plug section acts as a vent film- 8, [0027]).
Therefore it would have been obvious for one of ordinary skill in the art to modify the cap structure of Liu with the teachings of Kawasaki to have a cap plate structure that comprises a concave portion that is recessed towards the bottom of the first cap plate, where the liquid injection hole in in communicated with the recess, and the first vent film is accommodated in the recess. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187) in view of Wang (CN201340879)(provided in Applicant’s IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN201340879) further in view of  Keli (CN103887453, refer to machine translation of CN103887453 for citations).
Regarding Claim 11, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses the limitations as set forth above in Claim 5. Liu further discloses the limitations as set forth above in claim 7.
Liu discloses a secondary cap assembly that includes a through hole (Fig. 1, bottom half of Fig. 1, see annotated Fig. 1 from claim 1 rejection).
Liu is silent to a vent film that covers the inlet of the second cap assembly through hole.
Keli discloses the use of a sealing column and sealing ring, or vent film, that covers a through a hole. (Fig. 5, sealing column -4 and sealing ring- 43 act as vent film, through hole-431). Keli teaches that sealing structure provides for more stable and better sealing performance ([0042]).
. 
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187) in view of Wang (CN201340879)(provided in Applicant’s IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN201340879) further in view of Kawasaki (US201500645500) further in view of Keli (CN103887453, refer to machine translation of CN103887453 for citations).
Regarding Claim 12, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses the limitations as set forth above in Claim 5. Liu further discloses the limitations as set forth above in claim 7. Liu in view of Kawasaki discloses the limitations as set forth above in Claim 9. 
Liu discloses a secondary cap assembly that includes a through hole (Fig. 1, bottom half of Fig. 1, see annotated Fig. 1 from claim 1 rejection).
Liu is silent to a vent film that covers the inlet of the second cap assembly through hole.
Keli discloses the use of a sealing ring, or vent film, that covers a through a hole. (Fig. 5, sealing ring acts as vent film-43, through hole-431). Keli teaches that sealing structure provides for more stable and better sealing performance ([0042]).
Therefore it would be obvious for one of ordinary skill in the art to modify the secondary cap structure of Liu with the teachings of Keli to have a secondary cap structure with vent film the covers the second inlet to achieve the expected result of a more stable and better sealing performance. This . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN101651187)(provided in Applicant's IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN101651187) in view of Wang (CN201340879)(provided in Applicant’s IDS of September 16, 2021)(references herein made with respect to English Machine Translation of CN201340879) further in view of Kawasaki (US20150064550),  further in view of Kajimura (US20060117701)(provided in Applicant’s IDS of September 16, 2021 as EP1659649) further in view of Keli (CN103887453, see machine translation for citations).
Regarding Claim 20, Liu discloses all of the limitations as set forth above in Claim 1, Liu further discloses all of the limitations as set forth above in Claim 5. Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 6 and Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 17. Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 18. Liu in view of Kawasaki further in view of Kajimura discloses the limitations as set forth above in Claim 19.
Liu discloses a secondary cap assembly that includes a through hole (Fig. 1, bottom half of Fig. 1, see annotated Fig. 1 from claim 1 rejection).
Liu is silent to a vent film that covers the inlet of the second cap assembly through hole.
Keli discloses the use of a sealing ring, or vent film, that covers a through a hole. (Fig. 5, sealing ring acts as vent film-43, through hole-431). Keli teaches that sealing structure provides for more stable and better sealing performance ([0042]).
Therefore it would be obvious for one of ordinary skill in the art to modify the secondary cap structure of Liu with the teachings of Keli to have a secondary cap structure with vent film the covers the . 

Response to Arguments
Applicant's arguments filed January 11th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kajimura does not disclose the feature “a first guide channel is formed between the first blocking member and the first cap plate, the first guide channel communicated with the first outlet, and an outlet of the first guide channel is oriented towards the central axis of the case” for the following reasons:
Kajimura discloses that the liquid electrolyte-6 may flow into a clearance-20 when the insulating plate 12a is deformed and the liquid electrolyte cannot flow without a force exceeding stiffness of the insulating plate 12a. It is the examiner’s position that even though the insulating plate 12a must be deformed for the liquid electrolyte-6 to flow, the claim limitation does not require the insulating plate to be intact and the insulating plate-12a is not commensurate to the claim limitation. Therefore, even though the insulating plate-12a needs to be broken, the liquid electrolyte still flows in a manner that meets the claim limitation. Furthermore, the peripheral slit-13b can also act as a blocking member, which is consistent in function to the instant blocking member-35 shown in Fig. 3, and therefore it would be obvious to one of ordinary skill in the art with the teachings of Kajimura to use a blocking member as a definition for a guide channel for electrolyte. 
Kajimura disclose a relief valve-9 that isolates the injection port from the space 19, making it impossible for the liquid electrolyte-6 to enter the space-19 through the relief valve-9 after being 
Kajimura discloses that the air vent-18 is oriented towards the down direction, rather than towards the central axis of the sheathing can-2, and flow through the air vent still face to a vertical direction instead of a lateral direction. It is the examiner’s position that under the broadest reasonable interpretation of the claim, in light of the specifications, that Kajimura does disclose a guide channel structure, defined by the peripheral slit-13b and the injection port-10 channel downward that Is orientated towards the central axis of the sheathing can-2. This interpretation is supported by the instant Fig. 3, which shows a guide channel defined by blocking member-35 which discloses the blocking member orienting the liquid electrolyte towards the central axis of the battery. The liquid electrolyte of Kajimura follows the same path, where after hitting a blocking member, the liquid electrolyte’s path is orientated toward the central axis of the battery in the lateral direction, only switching to a vertical liquid electrolyte path once the electrolyte 
Applicant further argues that Wang relates to a round lithium ion battery, and Kawasaki relates to a prismatic secondary cell, and therefore Wang and Kawasaki fail to discloses the feature “a first guide channel is formed between the first blocking member and the first cap plate, the first guide channel communicated with the first outlet, and an outlet of the first guide channel is oriented towards the central axis of the case”. It is the examiner’s position that although Wang has a round battery and Kawasaki has a prismatic secondary cell, both Wang and Kawasaki have winding electrodes, and furthermore, the reasoning for combining Wang and Kawasaki to have a integrated liquid injection hold 
For the reasoning stated above, it is the examiner’s position that Wang in view of Kawasaki further in view of Kajimura discloses the limitation of “a first guide channel is formed between the first blocking member and the first cap plate, the first guide channel communicated with the first outlet, and an outlet of the first guide channel is oriented towards the central axis of the case”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US20190088981) disclose a guide channel that is orientated towards the central axis that is used as a liquid electrolyte pathway (Fig. 11, [0158]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728